Opinion by
Hurt, J.
§ 397. Parties plaintiff; in suit for damage to crop of tenant, landlord is not a necessary party plaintiff. Appellees sued áppella'nt for damages to their crops of corn and cotton caused by the depredations of stock, said depredations being the result of a failure by appellant to construct and maintain suitable cattle-guards, etc. They recovered judgment for the sum of $316 and costs.
It appeared from the evidence that appellees were the tenants of one Ferguson; that the crops damaged belonged to them, but were growing upon Ferguson’s land which they had rented; and that, by the rent contract, said Ferguson was to receive as rent a certain portion of said crops. Appellant moved to dismiss the suit upon the ground that Ferguson was jointly interested in the subject-matter of the suit, and was a necessary party plaintiff, which motion was overruled. Held: Ferguson was not a necessary party to the suit. He acquired no title to the part of the crops reserved for rent until' the same had been set apart to him by the tenants, and was not, therefore, jointly interested with appellees in said crops. [Pace v. Sparks, Posey’s U. C. 402, and authorities there cited.] The cases cited by appellant in support of its position that Ferguson is a necessary party to this suit are not in point. [2 App. C. C. § 173; ante, § 317.]
Affirmed.